Exhibit 10.2

AGREEMENT

This is an agreement made October 29, 2009 (“Agreement”) by and between The Bryn
Mawr Trust Company (“Employer”) and Francis J. Leto (“Employee”).

W I T N E S S E T H:

WHEREAS, Employee has been promoted from interim status to Executive Vice
President with responsibility for the Wealth Management Division of Employer.

NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:

 

  1. Term of Employment.

(a) Employee acknowledges that he is an employee at will.

(b) Employer may terminate the employment of Employee at any time for “cause”.
For purposes of this Agreement, the term “cause” shall mean (i) Employee’s
willful and continued insubordination or Employee’s willful and continued
failure or refusal to perform the duties of his position; (ii) Employee’s
dishonesty in the performance of his duties; and (iii) Employee’s conviction of
a crime involving moral turpitude which, in the reasonable judgment of Employer,
renders Employee unfit to continue in his position. In the event of a
termination for “cause”, Employer’s obligation to pay further compensation to
Employee shall cease as of the effective date of his termination.

(c) In the absence of “cause” as defined in this Agreement, Employer may
terminate the employment of Employee upon thirty (30) days notice. In such
event, Employee shall be entitled to receive, as of the effective date of his
termination, severance equal to one year’s salary plus a bonus equal to the
average of the bonuses paid to Employee for the two prior years.



--------------------------------------------------------------------------------

(d) Employee may resign his employment upon thirty (30) days notice. Employee
will then be bound by the provisions of paragraph 2(d) of this Agreement if, but
only if, Employer elects to pay severance and bonus in the amounts described in
paragraph 1(c) of this Agreement, and if, but only if, such severance and bonus
are paid within twenty-five (25) days of the date when Employee gives notice of
his resignation. However, should such payment be subject to Section 409A of the
Internal Revenue Code, and if a six-month delay is necessary to comply with
Section 409A, Employer shall provide written notification to Employee by such
25th day of its election to pay the severance and bonus amounts but that payment
shall be delayed for six months in order to comply with Section 409A. In the
event of such delay, paragraph 2(d) shall be in full force during the delay
period.

 

  2. Covenants.

(a) Employee covenants that during the period he is employed by Employer, and
for a period of twelve (12) months from the date of termination of his
employment with Employer (the “Restricted Period”), Employee shall not contact,
solicit or accept any business from any client of Employer for whom Employer has
provided investment management services within the twelve (12) months prior to
the date of termination.

(b) Except as required in the course of performing his duties as an Employee, or
by law, or with Employer’s express written consent, during the Restricted
Period, Employee shall keep secret and retain in confidence, and shall not
disclose to anyone outside Employer or use for the benefit of himself or others,
any confidential information relating to Employer’s business, including, without
limitation, and to the extent confidential, trade “know-how”, secrets, client
lists, pricing policies, operational methods, marketing plans, product
development plans, business acquisition plans, software programs, inventions,
research projects and investment strategies.

 

-2-



--------------------------------------------------------------------------------

(c) During the Restricted Period, Employee shall not solicit, hire or encourage
any employee to leave the employment of Employer.

(d) Employee covenants and agrees, that during the Restricted Period, Employee
shall not compete with Employer by engaging in the investment management or
investment advisory business within fifty (50) miles of Bryn Mawr, PA , directly
for his own account or indirectly, as agent, employee, consultant,
representative or otherwise, or as a sole proprietor, stockholder, partner or
joint venturer.

 

  3. No Adequate Remedy at Law.

Employee acknowledges that Employer may not have an adequate remedy at law to
protect its rights under this Agreement.

 

  4. Agreement Not Assignable.

This Agreement is not assignable by Employer or Employee.

 

  5. Applicable Law.

This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania.

 

  6. Severability.

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any one or more of the provisions hereof shall not affect
the validity or enforceability in any other provision hereof.

 

/s/ Francis J. Leto

    The Bryn Mawr Trust Company Francis J. Leto         By:  

/s/ Frederick C. Peters II

      Title: Chairman and CEO

 

-3-